Citation Nr: 0119109	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-14 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for joint disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion





REMAND

The veteran served on active duty from July 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

This claim must be readjudicated by the RO in light of a 
change in the law.  The RO denied these claims as not well 
grounded; however, with the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), the well-grounded claim requirement for 
all claims seeking entitlement to veterans benefits has been 
eliminated.  VCAA applies to any claim filed before the date 
of enactment and not final as of the date of enactment.  
VCAA, Pub. L. No. 106-475, § 7(a)(2), 114 Stat. 2096, 2099-
2100 (2000). 

The RO provided an appropriate claims form to the veteran, 
and he filed it.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102(a)).  If a claimant's application for benefits 
is incomplete, the Secretary is to notify the claimant and 
the claimant's representative of the information necessary to 
complete the application.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5102(b)).  The application contains a 
block (#17) in which an applicant is asked to describe the 
nature of the sickness, disease, or injuries for which the 
claim is made and the date each began.  In this space, the 
claimant wrote that he sought service connected compensation 
for, in part, back and joints.  Neither "back" nor 
"joints" is a sickness, disease, or injury.  The claimant 
did not specify any date on which any sickness, disease, or 
injury began.  His application is thus incomplete.

The RO should notify the veteran that, in order to complete 
his application for benefits, he must identify a sickness, 
disease, or injury, and he must attempt to provide at least 
an approximate date of inception.  If he is claiming for some 
disability affecting his back, he may or may not know what 
diagnosis has been given, but he could describe the nature of 
his claimed problem, i.e., he could describe the part of his 
back with which he has a problem and tell the RO what his 
subjective symptoms are.  Likewise, for claimed joint 
disability, he should be asked to identify which joints he 
claims to be affected, and what his symptoms are.  

Another block of the application (# 19) is almost entirely 
blank.  This block is provided for a claimant to provide 
information about treatment in service.  The veteran did not 
provide the nature of sickness, disease, or injury; the 
beginning or ending dates of treatment; the name of the 
facility providing treatment; or the organization to which he 
was assigned at the time of treatment.  The claimant should 
be asked to provide as much of this information as possible.  
Instead of providing the information, the claimant referenced 
"attached medical records."  If there is information 
necessary to answer the questions in the attached medical 
records, the claimant would be in the best position to point 
out which entries are pertinent to his claim, and the best 
way to do that would be for him to complete block 19 of the 
application.

After the RO has informed the claimant of the information 
necessary to complete his application, and he has provided 
that information, the RO must notify him and his 
representative or any information, and any lay or medical 
evidence not previously provided, that is necessary to 
substantiate the claim.  The RO should let the claimant know 
what portion of this evidence or information should be 
provided by the claimant, and what portion the RO will 
attempt to obtain on his behalf.  See VCAA, Pub. L. No.  106-
475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) (to be codified 
as amended at 38 U.S.C. § 5103(a)).  While the RO did write 
to the appellant in November 1999 to let him know what 
information and evidence might substantiate his claim, the 
notice was pursuant to the law requiring submission of a 
well-grounded claim before a duty to assist could pertain.  
As there is no longer such a requirement, the claimant should 
be given notice, and appropriate assistance provided, under 
the new law.

Thereafter, if the appellant provides information sufficient 
and necessary to permit  the RO to provide assistance, such 
assistance as may be required should be provided.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. §5103A).  The assistance to be 
given should be appropriate to the information provided by 
the claimant, and may include requesting any treatment 
records adequately identified by the claimant and for which 
he provides releases, including records since September 1999, 
the date of the most recent records on file.  

If any development efforts are unsuccessful, notify the 
claimant of the records that have not been obtained, of the 
efforts undertaken to develop those records, and of further 
action to be taken in connection with the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Further, if it becomes necessary  to obtain a medical 
examination or opinion in order to make a decision on the 
claim (VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(d)), the 
RO should undertake to  provide such examination or obtain 
such an opinion in the most appropriate manner.  (The Court 
has held that incarcerated veterans "are entitled to the 
same care and consideration given to their fellow veterans."  
Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).  The record must 
contain information concerning the efforts expended by the RO 
as regards scheduling and performing the examination.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant and his 
representative of the information 
necessary to complete his incomplete 
application for benefits, to include 
identifying the nature of the sickness, 
disease, or injury for which he is 
claiming benefits and the date (at least 
approximate) each began (block 17) and 
providing responses to the items in block 
19.  At the very least, the claimant must 
be given the opportunity to provide a 
diagnosis or description of each claimed 
disability, and to identify the part of 
the back affected and to identify the 
joints involved.  For the information 
requested about his service department 
treatment, the claimant provided his 
service medical records, but did not 
provide the information requested.  He 
should be able to identify the dates of 
entries in his service medical records 
that show treatment for or complaints 
involving the particular joints or back 
problems for which he seeks  benefits.  

2.  If the claimant provides a complete 
application, notify him of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  a release (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from the Tennessee Department of 
Correction and Columbia Nashville 
Memorial Hospital;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of any other 
private care providers who treated 
the veteran for any back or joints 
problems since his separation from 
service to the present; and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any back or joints problems, from 
separation from service to the 
present, and the approximate dates 
of such treatment.

3.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying and him what efforts 
were undertaken to develop the evidence, 
what records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

5.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, determine whether a medical 
examination or opinion is needed, and 
undertake appropriate actions  to obtain 
such examination or opinion. 

6.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have been 
conducted and completed in full.  Ensure 
that no other notification or development 
action in addition to that directed above 
is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim. 

7.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, the appellant and the 
appellant's representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

